Opinión disidente del
Juez Asociado Señor Negrón García.
h — i
La administración de justicia no es asunto exclusivo de jueces, abogados y fiscales, sino de interés general ciudadano. Mediante el adecuado y eficaz funcionamiento de los tribunales se procura dirimir las controversias y lo-grar la paz social.
En lo penal, constitucionalmente hablando, el concepto juicio “público” —Art. II, Sec. 11 de la Carta de Derechos, Const.'E.LA.., L.P.R.A., Tomo 1— se opone a lo “secreto”. Se trata de una característica que opera en dos (2) dimen-siones: para beneficio del imputado y de la sociedad en general. Mediante éste se garantiza que el público vea que el imputado es encausado justamente, que el juez o el ju-rado esté consciente de su alta responsabilidad y, por ende, de la importancia de descargar sus funciones sensible e imparcialmente, libre de caprichos y favoritismos.
Una de las grandes insatisfacciones actuales con el sis-tema de justicia puertorriqueño es el manto de misterio tejido en torno a la vista preliminar en los casos penales. Regla 23 (c) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Por mejores que sean las cualidades de la Judicatura, se trata de una situación en que lo oculto genera suspicacia, promueve malos entendidos y frustra la expectativa ciuda-dana de que los procesos judiciales sean abiertos.
Bajo el Art. II, Sec. 4 de nuestra Carta de Derechos, L.P.R.A., Tomo 1, la “prensa”, esto es, todos los distintos medios masivos de comunicación social —diarios, radio, te-*437levisión y revistas— tienen constitucionalmente un interés legítimo y particular en lograr su acceso y preservar su apertura. “En la esfera política, los medios informativos han sido llamados con propiedad da cuarta rama del go-bierno’, nombre que describe la función del periodismo como guardián fiel y motivador de las otras tres ramas. El medio tiene poder e influencia en las esferas sociales, polí-ticas y económicas de la sociedad.” L. Brown, Responsabilidad Social de la Prensa, Méjico, Eds. Asociados, 1977, pág. 9.
Aun con todas las imperfecciones de esos medios de co-municación, en una democracia la publicidad tiende a ga-rantizar posteriormente un control constructivo sobre la obra gubernamental, incluso la administración de justicia; sobre todo, fomenta su credibilidad. Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982).
La característica medular del periodismo moderno es su dinamismo: noticia del momento, actualizada y procesada instantáneamente por medio de la televisión, la radio y, en cierta medida, la prensa diaria escrita.
HH HH I — I
No existe evidencia alguna en qué apoyar la tesis de que abrir la vista preliminar sea per se nocivo o incida negati-vamente sobre el derecho de intimidad de un imputado; si así fuera, ¿cómo explicar que la aludida Regla 23 de Proce-dimiento Criminal, 34 L.P.R.A. Ap. II, visualice que sea pública a solicitud del imputado?
Desengañémonos; la vista preliminar no es una vaca sagrada. Su concepción de “privada” simplemente fue el resultado de una visión con raíces históricas seguida por este Tribunal al adoptar originalmente la Regla 23 de Pro-cedimiento Criminal, supra, al calor de la Primera Confe-rencia Judicial en 1958, subsiguientemente refrendada por la Asamblea Legislativa al ponerla en vigor en 1963.
*438Distante en el tiempo, al cabo de casi tres (3) décadas la libertad de prensa de ayer no puede tener el mismo contenido. La prensa de hoy, con su progreso técnico y ve-loz intercomunicación internacional, no es ni la sombra de la de entonces. La aparición de otros medios de comunica-ción social ha revolucionado totalmente las expectativas y ha revolucionado responsabilidades del derecho de acceso y a la información. ¿Es que ahora vamos a enquistarlo y en-cerrarlo para siempre en una tapia constitucional?
>
Los dos (2) argumentos principales que se aducen contra la apertura de la vista preliminar es que si el imputado es exonerado puede violarse su derecho a la intimidad y, además, de determinarse causa probable, generar una pu-blicidad excesiva que influencie negativamente al Jurado y afecte sus derechos.
La debilidad de ambos argumentos es manifiesta. Sea privada o abierta, la celebración de una vista preliminar significa que ha mediado antes una denuncia y una orden de arresto. Regla 6(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Se trata, pues, de una situación en que el Estado ya ha intervenido con la persona imputándole en un tribunal un delito y, para sujetarla a su jurisdicción, ha restringido su libertad mediante una citación, fianza o, en su defecto, ha ordenando su prisión en sumaria. La denun-cia presupone un expediente judicial público con el nombre del imputado, su dirección y demás circunstancias perso-nales y, además, una narración sucinta de los hechos cons-titutivos del delito. Esa denuncia, como documento público, siempre ha estado accesible.
No vemos entonces cómo puede sostenerse que la aper-tura de la vista preliminar sea factor determinante que afecte la intimidad del imputado. Ciertamente es cuestión de grados, a saber, una mayor exposición pública. Frente a *439estas circunstancias, la dosis de riesgo de esa exposición pública existe previamente y subsistirá. La experiencia de-muestra que cualesquiera casos, sobre todo los notorios, se destacan y comentan en la prensa y, normalmente, son ob-jetos de ávido seguimiento ciudadano. Por ende, en nuestro sistema de administración de justicia, la garantía de que los miembros del Jurado actúen imparcial y ecuánime-mente, no depende del proceso sigiloso ni de la ignorancia, sino del compromiso íntimo con sus conciencias y, claro está, de las instrucciones y demás medidas cautelares que los tribunales, tradicionalmente adoptan. Véanse: Pueblo v. Miranda Santiago, 130 D.P.R. 507 (1992); Pueblo v. Lebrón González, 113 D.P.R. 81, 86 (1982); Pueblo v. Tursi, 105 D.P.R. 717, 720 (1977).
Ante esta realidad, qué es más beneficioso para el acu-sado, ¿el relato veraz, producto de la observación directa, o la reseña inexacta, el comentario a la ligera o el imperfec-tamente narrado, resultado de la especulación por ser un proceso secreto? Ciertamente, si el proceso se mantiene a escondidas, nunca los medios noticiosos podrán dar ni po-dremos exigirles la más amplia cobertura y que lo que pu-bliquen sea información fidedigna y correcta.
V
Finalmente, aun cuando la vista preliminar no es un juicio plenario, existe un fundamento contundente a nivel constitucional que exige su apertura: promover la “fe en la justicia”. Sabido es que con posterioridad a la determina-ción en los méritos de causa probable para un arresto por delito grave, en múltiples ocasiones la vista preliminar —original o en alzada— es el único y último foro en que se dilucida una causa criminal. Pueblo v. Cruz Justiniano, 116 D.P.R. 28, 30 (1984). Ausente un interés gubernamen-tal apremiante, nuestra Constitución no tolera un sistema *440judicial que niegue acceso a uno de los dramas adjudicati-vos más importantes y trascendentales.
La prensa activa “no sólo informa la noticia, critica y denuncia, sino que la investiga, participa y la hace”. Oliveras v. Paniagua Diez, 115 D.P.R. 257, 265 (1984). Su fun-ción social ño puede realizarse bajo la tutela oficial, aun-que sea judicial y bien intencionada.
Sólo si los tribunales juzgan abiertamente, de cara al público, fomentamos que todo dictamen judicial que archive y ponga fin a una denuncia por delito grave —al no existir causa probable— goce de mayor credibilidad, sea justo y correcto: lisa y llanamente la luz solar sigue siendo el mejor desinfectante.
— O —